EXHIBIT 10.1
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 


STOCK PURCHASE AGREEMENT


by and among


LARRY WRIGHT, LARRY WRIGHT II,


EDDIE WRIGHT, CATHERINE WRIGHT


and


RICHARD SMYRES, as the Sellers


and


Pioneer Group, LLC as the Purchaser
 
 




Dated as of September 27, 2013






 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
 
 
 
 
STOCK PURCHASE AGREEMENT


THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is dated as of September 27,
2013, by and among Larry Wright, by and through the executor of his estate,
Paula S. Wright, Larry Wright II, Eddie Wright, Catherine Wright and Richard
Smyres (each, a “Seller”, and collectively, the “Sellers”); and Pioneer Group,
LLC (the “Purchaser”).  The Sellers and the Purchaser are collectively referred
to herein as the “Parties” and individually as a “Party”.
 
RECITALS
 
WHEREAS, the Sellers collectively own approximately 80% of the issued and
outstanding common stock, par value $0.01 per share (the “Common Stock”), of
Stratum Holdings, Inc., a Nevada corporation (the “Company”); and
 
WHEREAS, the Purchaser desires to purchase from the Sellers a total of 2,123,140
of the shares of Common Stock owned by the Sellers on the date hereof for an
aggregate purchase price of $500,000.00 (the “Aggregate Purchase Price”),
subject to adjustment pursuant to Section 1.3 herein;
 
WHEREAS, the Parties have agreed to escrow $250,000.00 of the Aggregate Purchase
Price with the escrow holder (the “Escrow Holder”) pursuant to the terms of the
confidential Escrow Agreement (the “Escrow Agreement”); and
 
NOW THEREFORE, in consideration of the premises, the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:
 
ARTICLE 1
THE TRANSACTION; AGGREGATE PURCHASE PRICE
 
1.1 The Transaction.   At the Closing (as defined in Section 2.1), subject to
the terms and conditions of this Agreement, each Seller shall:
 
(a) cause good and marketable title to the shares of Common Stock set forth next
to such Seller’s name on Exhibit A (the “Shares”) to be sold, assigned,
transferred, delivered and conveyed to the Purchaser, free and clear of all
restrictions on transfer (other than any restrictions under the Securities Act
of 1933, as amended, and state securities laws), taxes, encumbrances, options,
warrants, purchase rights, contracts, commitments, equities, claims, and demands
(collectively, “Liens”), and the Purchaser shall purchase and accept title to
the Shares in accordance with the terms and conditions set forth herein.
 
1.2 Aggregate Purchase Price.
 
(a) In consideration of his purchase of the Shares, the Purchaser shall pay to
the Sellers the aggregate amount of $500,000.00, which shall be paid (i) by the
payment in cash of $250,000.00 (the “Cash Amount”) on the Closing Date by
confirmed wire transfer in immediately available funds to a bank account or
accounts of the Sellers in the amounts as set forth on Exhibit B, and (ii) by
delivery of $250,000.00 on the Closing Date to the Escrow Holder pursuant to the
terms of the Escrow Agreement (“Escrow Amount”).
 
 
 
2

--------------------------------------------------------------------------------

 
 
(b) The portion of the Aggregate Purchase Price to be paid to each Seller at the
Closing (including each Seller’s portion of the Cash Amount and the Escrow
Amount) is set forth opposite the name of such Seller on Exhibit B.
 
ARTICLE 2
CLOSING; CONDITIONS TO CLOSING
 
2.1 Closing.  The closing of the transactions set forth herein (the “Closing”)
shall take place on or before October 2, 2013.  The date of the Closing shall be
referred to herein as the “Closing Date”.
 
2.2 Conditions to Closing.  The obligations of the Parties to effect the
transactions contemplated by this Agreement are subject to the satisfaction or
waiver of the following conditions:
 
(a) The Company shall have elected a new director and filed all appropriate
documents with the SEC to effectuate the new director;
 
(b) The Company shall appoint one or more of the Purchaser’s nominees to the
Board of Directors.
 
(c) The Sellers’ delivery to the Purchaser of the following:
 
(i) certificates representing the Shares, duly endorsed or accompanied by duly
executed stock powers;
 
(ii) the executed Escrow Agreement, in the form of Exhibit D, attached hereto;
and
 
(d) The Purchaser’s delivery to the Sellers of the following:
 
(i) the Cash Amount of the Aggregate Purchase Price, by wire transfer of
immediately available funds to a bank account or accounts to be designated by
the Sellers; and
 
(ii) the executed Escrow Agreement, in the form of Exhibit D, attached hereto;
and
 
(iii) the delivery of the Escrow Amount to the Escrow Holder pursuant to the
Escrow Agreement.
 
(e) The Company’s delivery to the Purchaser of a certificate representing the
Purchaser’s ownership of the Shares as of the Closing Date, duly executed by the
Company.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE SELLERS


Each Seller hereby represents and warrants to the Purchaser as follows:
 
3.1 Power and Authority.  Such Seller has all requisite legal power and
authority to execute and deliver this Agreement and all ancillary agreements and
instruments pursuant thereto to which it is a party (collectively, the
“Transaction Documents”), and to carry out and perform his, her or its
obligations thereunder.
 
3.2 Enforceability.  The Transaction Documents to which such Seller is a party
constitute, or upon execution shall constitute, valid and binding agreements of
such Seller, enforceable against such Seller in accordance with their respective
terms, except as such enforcement may be limited by bankruptcy, insolvency, or
other similar laws affecting the enforcement of creditors’ rights or by general
principles of equity.
 
3.3 Title to Shares.  Such Seller is the record and beneficial owner of and has
good and marketable title to all of the Shares set forth opposite his name in
Exhibit A to this Agreement, free and clear of all Liens.  The Shares set forth
opposite such Seller’s name on Exhibit A represent all of the shares of Common
Stock owned by such Seller as of the date of this Agreement.  Other than the
outstanding loan of Fourteen Thousand Seven Hundred and Fourteen Dollars
($14,714.00) payable to CYMRI Energy Corp in full satisfaction of the amount of
principal and interest due, the Sellers and their affiliated companies,
successors, affiliates, assigns, executors, administrators, transferees,
successors and assigns are not owed any sums of money, contingent or otherwise,
from the Company, including but not limited to repayment of any loans or
advances; and to the extent any such prior loan or advance does exist it is
hereby terminated in its entirety.
 


 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
 
The Purchaser hereby represents and warrants to the Sellers as follows:
 
4.1 Power and Authority.  The Purchaser has all requisite legal power and
authority to execute and deliver the Transaction Documents to which he is a
party, and to carry out and perform his obligations thereunder.
 
4.2 Enforceability.  The Transaction Documents to which the Purchaser is a
party, constitute, or upon his execution shall constitute, valid and binding
agreements of the Purchaser, enforceable against the Purchaser in accordance
with their respective terms, except as such enforcement may be limited by
bankruptcy, insolvency, or other similar laws affecting the enforcement of
creditors’ rights or by general principles of equity.
 


 
4.3   Acknowledgments.  The Purchaser hereby acknowledges that the Company has
or will undertake or implement the following:
 
(a) Employ Paula Wright, a Seller, for a period of one year from the Closing at
a level of compensation not to exceed the amount necessary for her to maintain
her Company-sponsored health insurance.
 
(b) Transfer to Larry Wright II, a Seller, (i) ownership of the Company owned
laptop computer, which is currently in Mr. Wright’s possession, and (ii) subject
to Ally Bank’s consent to Mr. Wright’s assumption of the note in favor of Ally
Bank for the acquisition of the Ford F-150 Truck, the Ford F-150 truck.  The
Company shall have the full right and authority to retake possession of the Ford
F-150 truck from Mr. Wright should he fail to timely make full and final payment
on the outstanding note with Ally Bank.
 
(c) For a period of one month from the Closing Date, allow Sellers to remove all
personal items in the Company office, including personal files and file
cabinets, artwork, pictures and other memorabilia, which are owned by Wright
family members.
 
(d) Provide access to Company files, where appropriate, to assist the Sellers in
any government request related to tax compliance with Sellers.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
ARTICLE 5
MISCELLANEOUS
 
5.1 Governing Law.  This Agreement shall be governed in all respects by the laws
of the State of Texas without reference to its conflict of laws principles which
might cause the application of the laws of another jurisdiction.
 
5.2 Public Announcements.  Any public announcement or similar publicity with
respect to this Agreement or the transactions contemplated hereby shall be
issued at such time and in such manner as the Purchaser and the Company shall
jointly determine.
 
5.3 Entire Agreement; Amendment.  This Agreement (including the Exhibits and the
Schedule referred to herein) and constitute the entire agreement of the Parties
relating to the subject matter hereof, and all prior understandings, whether
written or oral are superseded by this Agreement, and all prior understandings,
and all related agreements and understandings are terminated.  Each Seller
represents and warrants that it is not relying upon any written or oral
statement or representation in entering into this Agreement, but is only relying
upon the representations and warranties contained herein.  No amendment,
modification or waiver of this Agreement will be effective unless made in
writing and signed by the Party to be bound thereby.  No other course of dealing
between or among any of the Parties or any delay in exercising any rights
pursuant to this Agreement shall operate as a waiver of any rights of any Party.
 
5.4 Successors and Assigns.  All covenants and agreements set forth in this
Agreement will bind and inure to the benefit of the heirs, executors, legal
representatives, successors, and permitted assigns of the Parties.  No party may
assign this Agreement or any of its rights, interests or obligations hereunder
without the prior written consent of the other Parties.
 
5.5 Notices.  All notices which either Party is required or may desire to serve
upon any other Party shall be in writing and addressed to the Party at the
address for such party set forth on Exhibit C, or at such other address as such
Party shall have furnished to the other Parties in writing.  Any such notice may
be served personally or by facsimile or other form of electronic communication,
provided that written confirmation of receipt is immediately obtained or a hard
copy is concurrently sent by commercially recognized overnight delivery service
(such as Federal Express or DHL) or courier. Notice shall be deemed served upon
personal delivery or three (3) business days following the date sent.
 
5.6 Delays or Omissions.  No delay or omission to exercise any right or power
accruing to any Party hereto, upon any breach or default of the other Parties
under this Agreement, shall impair any such right or power of such Party nor
shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or any similar breach or default thereafter occurring.
 
5.7 Expenses.  Each Party shall bear his, her or its own expenses and legal fees
with respect to this Agreement and the transactions contemplated hereby.
 
5.8 Counterparts.  This Agreement may be executed in any number of counterparts,
each of which may be executed by less than all of the Parties, including by
contemporaneous exchange of facsimile or electronic signatures thereof, and all
of which counterparts together shall constitute one and the same agreement.
 
5.9 Dispute Resolution.                                      Any dispute or
controversy arising out of, relating to, or in connection with this Agreement or
any Transaction Document, or the interpretation, validity, construction,
performance, breach, or termination thereof, shall be settled by binding
arbitration to be held in Houston, Texas in accordance with the rules then in
effect of the American Arbitration Association (the “Rules”).  The arbitrator(s)
may grant injunctions or other relief in such dispute or controversy.  The
decision of the arbitrator(s) will be final, conclusive and binding on the
Parties to the arbitration.  Judgment may be entered on the arbitration decision
in any court having jurisdiction.  The arbitrator(s) will apply Texas law to the
merits of any dispute or claim, without reference to rules of conflicts of
law.  The arbitration proceedings will be governed by federal arbitration law
and by the Rules, without reference to state arbitration law.  The Parties
hereby consent to the jurisdiction of the state and federal courts located in
Houston, Texas for any action or proceeding arising from or relating to this
Agreement or relating to any arbitration in which the Parties are participants.
 
5.10 No Third Party Beneficiaries  Except as otherwise expressly provided in
this Agreement, no person which is not a Party will have any right or obligation
pursuant to this Agreement.
 
5.11 Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the Parties and no presumption or burden of proof will arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.
 
5.12 Severability.  In the event that any provision of this Agreement becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision.
 
[Signature page follows]
 
 
 
5

--------------------------------------------------------------------------------

 
 
 


 
IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties hereto
as of the day and year first above written.


THE SELLERS:
 
 
 
/s/ Paula S. Wright
 
THE PURCHASER:
 
Pioneer Group, LLC
 
By: /s/ Mike Calloway
Larry Wright, by and through the executor of his estate, Paula S. Wright
 
Name: Mike Calloway
Title: Manager
 
 
/s/ Larry Wright II
   
Larry Wright II
   
 
 
/s/ Eddie Wright
   
Eddie Wright
   
 
 
/s/ Catherine Wright
   
Catherine Wright
   
 
 
/s/ Richard Smyres
   
Richard Smyres
   



 
 
6

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Shares
 
Seller
Shares
Larry Wright
1,828,740
Larry Wright II
262,400
Eddie Wright
20,000
Catherine Wright
6,000
Richard Smyers
6,000
TOTALS:
2,123,140



 


 
7

--------------------------------------------------------------------------------

 
 


 
Exhibit B
 
Payment of Aggregate Purchase Price
 


 
Seller
Cash Amount
Escrow Amount
Aggregate Purchase Price
Larry Wright
$215,334.37
$215,334.36
$430,668.73
Larry Wright II
$30,897.63
$30,897.64
$61,795.27
Eddie Wright
$2,355.00
$2,355.00
$4,710.00
Catherine Wright
$706.50
$706.50
$1,413.00
Richard Smyers
$706.50
$706.50
$1,413.00
TOTALS:
$250,000.00
$250,000.00
$500,000.00



 
 
8

--------------------------------------------------------------------------------

 
 
Exhibit C
 
Addresses for Notice
 
The Sellers:
 
Name
Address for Notice
Larry Wright
5522 Spring Blossom Ct.
Katy, TX 77450
Larry Wright II
6606 Parsley Ridge Ct.
Katy, TX 77494
Eddie Wright
26223 Salt Creek Ln.
Katy, TX 77494
Catherine Wright
6606 Parsley Ridge Ct.
Katy, TX 77494
Richard Smyers
5522 Spring Blossom Ct.
Katy, TX 77450



The Purchaser:
 
Name
Address for Notice
Pioneer Group, LLC
201 S. Phillips Ave., Ste. 200
Sioux Falls, SD  57104



 


 